In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00080-CR




              IN RE DONNY JOE CURRY




             Original Mandamus Proceeding




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                       MEMORANDUM OPINION
       Donny Joe Curry, proceeding pro se, has filed a petition seeking a writ of mandamus in

which he asks this Court to direct the Honorable J. Andrew Bench and other officials/employees

of Hunt County and the City of Commerce to unseal certain “[f]inancial [i]nstruments,” to use the

proceeds to discharge his outstanding liabilities, and to take various other actions.

       In his petition, Curry does not state that he has filed any motion or other pleading in the

trial court asking for such relief. He also does not allege that he has requested a hearing on any

motion or pleading he may have filed.

       To be entitled to mandamus relief, the relator must show (1) that he has no adequate remedy

at law and (2) that the action he seeks to compel is ministerial, not one involving a discretionary

or judicial decision. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236
S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). The relator is obligated to provide

this Court with a record sufficient to establish his right to mandamus relief. Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); In re Pilgrim’s Pride Corp., 187 S.W.3d 197,

198–99 (Tex. App.—Texarkana 2006, orig. proceeding); see TEX. R. APP. P. 52.3. Before

mandamus may issue, the relator must show that the trial court had a legal duty to perform a

ministerial act, was asked to do so, and failed or refused to act. In re Villarreal, 96 S.W.3d 708,

710 (Tex. App.—Amarillo 2003, orig. proceeding); see also In re Blakeney, 254 S.W.3d 659, 662

(Tex. App.—Texarkana 2008, orig. proceeding) (“Showing that a motion was filed with the court

clerk does not constitute proof that the motion was brought to the trial court’s attention or presented

to the trial court with a request for a ruling.”). Curry has provided this Court with neither a copy
                                                  2
of a motion or other pleading filed in the trial court nor any evidence that such motion or pleading

was brought to the trial court’s attention and that rulings were requested. Therefore, even assuming

that the trial court had jurisdiction to consider his motion, Curry has failed to demonstrate that he

is entitled to mandamus relief.

       We deny Curry’s petition for a writ of mandamus.




                                              Ralph K. Burgess
                                              Justice

Date Submitted:        May 21, 2015
Date Decided:          May 22, 2015

Do Not Publish




                                                 3